COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 ROSA SERRANO AND TLP-EPL                                         No. 08-11-00190-CV
 ENTERPRISES, INC. D/B/A THE LENS                 §
 FACTORY,                                                            Appeal from the
                                                  §
                   Appellants,                                     383rd District Court
                                                  §
 v.                                                             of El Paso County, Texas
                                                  §
 FRANCIS PROPERTIES I, LTD,                                         (TC# 2010-4620)
                                                  §
                   Appellee.

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellants have not filed a brief or a motion for

extension of time, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX . R. APP . P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.

App. – San Antonio 1998, no writ).

       On September 12, 2011, the Clerk of the Court notified Appellants that their brief was past

due and no motion for extension of time to file a brief had been received. The Clerk also informed

the parties of the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days

of the notice, a party responded showing grounds to continue the appeal. No response has been

received as of this date. We dismiss the appeal for want of prosecution. TEX . R. APP . P. 38.8(a)(1),

42.3(c).

       Also pending before this Court is Appellants’ motion to consolidate appeals. Having
dismissed Appellants’ appeal in this case, Appellants’ motion to consolidate appeals is now moot.

Consequently, the motion is denied as moot.



                                              GUADALUPE RIVERA, Justice
November 2, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2